Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Claims below are amended to clear up 112 rejections of antecedent basis and spelling/grammatical errors. The scope and spirit of the claims remain the same.

Claim 1.   A flying boom tip and receptacle mouth detection system for an in-flight flying-boom refueling system comprising:
•    A BD element including a support casing attached to the end of a pole of a boom, with a set of light emitting elements disposed on a surface of the BD element with the light emitting elements being LEDs or laser emitters, and associated electronic elements to turn the light emitting elements on and off and control the light emitting elements:
•    An RD element including a support installed in a contour of a receptacle of a receiving aircraft, a set of light emitters disposed on the contour of the receptacle with the light emitters being LEDs or laser emitters and associated electronic elements to turn the light emitters on and off and control the light emitters:
•    A C element consisting of a casing attached to an outer surface of a tanker aircraft in a tail cone, with an electronic element for controlling the light emitting element and a pair of 3D vision cameras for detecting the light emitting element from the end of the pole, the light emitters from the receptacle of the receiving aircraft to obtain the coordinates of the center of each light emitting element and other points of interest with respect to a common center of coordinates, both cameras being provided with a narrow band-pass filter tuned to a wavelength of the light emitters and:
a processing element P for information processing and calculation.

■    Controllable zoom lenses, focusing lenses and filtering lenses; or
■    Electronic elimination of aberrations, dead pixels, image improvement and calculation of coordinates (x, y) of the LEDs of the BD subsystem and the receptacle.
Claim 3.    The system for detecting the tip of the flying boom and the mouth of the receptacle according to Claim 1, wherein the information processing and calculation subsystem P is disposed in communication with the BD element the RD element and the C element and including: traditional processors, based on a microprogrammed logic with a set of instructions being executed sequentially, a high-speed hardware of fpga-s or gpu-s, or artificial neural networks with parallel processing capacity.
Claim 4.    The system for detecting the tip of the flying boom and the mouth of the receptacle according to Claim 1 wherein the processing subsystem P has a memory for housing a database of 3D models of different receiving aircraft for refueling and 3D geometric information of the pole for comparison with information obtained by the processing subsystem P obtained from the cameras.
Claim 5.    The system  for detecting the tip of the flying boom and the mouth of the receptacle according Claim 1, wherein the processing element P compares images obtained by synchronous frames of both 3D cameras and identifies a set of points in both. 
Claim 6.    The system for detecting the tip of the flying boom and the mouth of the receptacle, according to Claim 1, wherein the contact operation of refueling with the boom includes:
• A DOE-type camera  having an electronic element an image sensor, focusing lenses and narrow B2 bandpass for detecting photons that reach the image sensor when reflected by the different objects: and
• An L2 laser equipped with a DOE diffraction lens whereby a predetermined pattern has been engraved and projected onto the environment through the DOE diffraction lens wherein the DOE-type camera is one of the 3D cameras.
Claim 7.    The system for detecting the tip of the flying boom and the mouth of the receptacle, according to Claim 1 including:
A TOF-type camera having an electronic element, a lens and a narrow B1 bandpass filter to eliminate light other than the light being used to light up a refueling scenario; and
An LI laser synchronized with the light taken by the TOF-type camera and having auxiliary elements of a collimator and a lens to expand the light generated.
Claim 8.    The system for detecting the tip of the flying boom and the mouth of the receptacle, according to Claim 1 wherein the RD element has a light sensor that allows the 
Claim 9. The system for detecting the tip of the flying boom and the mouth of the receptacle, according to Claim 1 wherein the cameras have variable electronic control lenses.
Claim 10. An automatic contact process for air refueling with the flying boom, according to the system of claim 1, the process comprising the steps of:
Determining the position of each point of light coming from the light emitting elements, located solidly with the end of the pole of the boom using the 3D cameras,
Determining the position of each point of light coming from the light emitters located in solidarity with the receptacle of the receiving aircraft using the 3D cameras,
Obtaining at least one point cloud corresponding to the boom and the tip and the receiving aircraft from at least one of the following sets of elements:
a)  a SDOE subsystem including a DOE-type camera, a laser, and auxiliary elements. wherein the laser generates a pattern of light through a structured diffraction lens whereby elements of the pattern includes a narrow band pass filter tuned to the wavelength of the laser to remove light from other wavelengths and turning the laser on and off with at a predetermined rate to facilitate with differentiating the light of the laser with respect to that of other different sources, cross correlating and digital filtering to obtain pixels to determine a set of 2D points whereby triangulation and trigonometry techniques are used to consider the distance from the laser to the DOE-type camera to obtain distances from the DOE-type camera to the set of points and computing the distances, the result, per image frame, to produce a set of 3D coordinates {(xi, yi, zi)}, corresponding to points that have reflected the photons coming from the laser,
b) a STOF subsystem including a TOF-type camera, a laser and auxiliary elements wherein the laser provides a set of light pulses with a predetermined wavelength, a circuit that triggers the switching on of the laser being the same that governs the shooting and image acquisition of the TOF-type camera, a narrow band pass filter centered on the wavelength of the laser being placed in front of the TOF-type camera, the speed of light, the time the light takes to receive the pulse generated in the TOF type camera sensor, and the distance from the points on the scenario that reflect the light emitted can be obtained wherein in each frame time, the TOF-type camera provides a cloud of N={(xi, yi, zi)} points that correspond to the distances of those in a scenario that have reflected the light generated by the laser, or 
c) a_S3D subsystem including the two 3D cameras with identification techniques for significant points in both images to identify a point cloud and to start from both positions of each of the 3D cameras for each point using triangulation and trigonometry techniques to obtain the distances from them to a RC reference system
Using the electronic processing system P to perform one of the following:
a) introducing the set of points as inputs to a previously trained artificial neural network in order to obtain the outputs corresponding to the three coordinates of the center of the mouth of the receptacle, the three coordinates of a vector being orthogonal to the surface that closes the 
b) comparing of the set of points with a 3D image of the surface of the boom and of the receiving aircraft, stored in corresponding database, until the set of points fit or match whereby the real points of the receiver of the cloud obtained correspond to the stored 3D models of the aircraft and the boom to obtain the precise location of the mouth of the receptacle and the nozzle of the pole, and the vectors orthogonal to the closures of the same and place them with respect to the same center of RC coordinates;
Obtaining points of interest from the position of the light emitting element placed in the BD element and the light emitters placed in the RD element, 
Performing a data fusion with all the results obtained to obtain the best position of both points of interest and the perpendicular vectors of the surfaces that close both ducts for each frame time and computing the relative speeds and accelerations of the points of interest found.
Claim 11. The contact process for aerial refueling with the flying boom, according to claim 10; wherein the point clouds obtained by the S3D, the SDOE and the STOF subsystems are used in a hybrid calculation with the two functions performed by the electronic processing system P by jointly using neural networks and the comparison with a 3D model to obtain the positions and vectors of interest.
Claim 12. The contact process for aerial refueling with the flying boom according to claim 10 including LED or laser light emitters and wherein the light emission by the emitters is uniform in all directions and allows 3D cameras to see and thus determine the position of each of these emitters with respect to RC: and
the light emitters flash with certain patterns in an alternate manner, and being synchronized with the 3D cameras, and temporarily filtered with respect to the other light emitters: and
the light emitters having different colors, alternating one color or another, or emitting both based on whether the light emitter is being detected by one camera or another, or both.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination do not teach the combination of the elements of the claims. The closest prior art teaches using visual aids to determine a location of a refueling boom but does not teach all of the elements of the claim limitations, other prior art further include different means of determining position of the boom of a tanker aircraft and receptacle of a receiving aircraft. Differences of the closest prior art reference and claimed invention include support casing secured to the end of the boom, light emitters 
Some of these elements are present in other similar references, however, the combination would not be obvious to reach as the modification of the reference to include all that is required would be extensive and would not warrant combination of all that is need, this would further require hindsight reasoning to reach the non-obvious combination of applicants invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642